Citation Nr: 1826463	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hidradenitis suppurativa.

2.  Entitlement to a rating higher than 50 percent for migraine headaches.  

3.  Entitlement to a rating higher than 40 percent for fibromyalgia.

4.  Entitlement to a rating higher than 10 percent for irritable bowel syndrome (IBS).  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.

ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied compensable ratings for the Veteran's service-connected hidradenitis suppurativa, migraine headaches, fibromyalgia, and IBS.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.  

Subsequently, in a June 2014 rating decision, the RO increased the rating for the Veteran's hidradenitis suppurativa to 10 percent, migraines to 50 percent, fibromyalgia to 40 percent and IBS to 10 percent; and all the ratings were retroactively effective from October 5, 2010, the date of the increased rating claim.  She has since continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

During the course of the increased rating appeal, the Veteran has submitted an application for unemployability due to her service-connected disabilities.  See January 2017 TDIU application (VA Form 21-8940).  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.

The issues of increased ratings for hidradenitis suppurativa, migraine headaches, fibromyalgia and IBS are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude her from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II.  Entitlement to a TDIU

TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A finding of TDIU is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that entitlement to TDIU is warranted because her service-connected disabilities prevent her from finding and sustaining substantially gainful employment.  The Veteran filed her claim for TDIU on January 26, 2017.  She met the schedular criteria for TDIU on October 5, 2010, with a 50 percent disability rating for service-connected migraine headaches and a 40 percent disability rating for service-connected fibromyalgia, and a combined evaluation of 90 percent that included service-connected psychiatric disorders, including major depressive disorder, panic disorder, and posttraumatic stress disorder; temporomandibular joint disorder, status post-surgery; IBS; hidradenitis suppurativa; and allergic rhinitis.

The Veteran has not been gainfully employed since May 2010, when she last worked part-time for North Carolina Vocational Rehabilitation in Fayetteville, North Carolina.

The examiner in the October 2012 VA psychiatric examination found that the Veteran's psychiatric disorders cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Her symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

The Veteran was afforded a VA examination on January 2014, which covered the service-connected claims for hidradenitis suppurativa, IBS, fibromyalgia, and migraine headaches.  The examiner found that each disability impacts the Veteran's ability to work.  Hidradenitis prevents the Veteran from putting her arms down when abscesses are present and she is unable to wear deodorant, causing problems with body odor.  IBS prevents the Veteran from going out at times due to abdominal pain, bloating, and halitosis.  Fibromyalgia puts the Veteran in constant pain, limiting her ability to walk and grasp and lift things.  Migraine headaches, when they occur, require the Veteran to lie down in a dark room.

Affording the Veteran all benefit of the doubt, the Board finds that the functional limitations presented by the symptoms associated with the Veteran's service-connected disorders preclude her from performing the physical and/or mental acts required to obtain and sustain employment that is other than marginal.  Accordingly, TDIU is granted.

ORDER

TDIU is granted.

REMAND

I.  Manlincon-Statement of the Case (SOC) for Migraines, Fibromyalgia and IBS

In a June 2014 rating decision, the RO increased the rating for the Veteran's migraine headaches to 50 percent, fibromyalgia to 40 percent and IBS to 10 percent; and all the ratings were retroactively effective from October 5, 2010, the date of the increased rating claim.  The RO noted that these were the maximum schedular ratings available for those disabilities.  However, in a letter received on October 8, 2014, the Veteran's attorney requested the issuance of a Statement of the Case (SOC) regarding her claims for entitlement to compensable ratings for her service-connected migraines, fibromyalgia, and irritable bowel syndrome (IBS).  

Thus, the Veteran responded within one year of notification of that June 2014 decision, that indicates she wished to appeal the rating decision.  Although not on an official "Notice of Disagreement" form, the Board notes that this notice of disagreement was received prior to the effective date of the revised regulations regarding notices of disagreement.  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  

While the Veteran's above ratings may represent the maximum schedular evaluation allowed under the law for this condition, nonetheless, her NOD raises a question of entitlement to an extraschedular rating.  A statement of the case (SOC) has not been issued in that matter.  A review of VACOLS reveals no pending AOJ actions on these issues.  When interpreting this notation in a light most favorable to the Veteran, the Board finds that additional action is warranted.  An SOC must be issued and the Appellant given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


II.  Hidradenitis Suppurativa-Outstanding Records and Re-examination

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  During the January 2014 VA examination, the Veteran reported to the VA examiner that she sees a dermatologist for the abscesses in her axilla and in her pelvic area, but it was not clear whether this was a dermatologist at the Columbia VAMC or a private physician.  On February 5, 2014, the Veteran received treatment at the Columbia VA Medical Center (VAMC) in Columbia, South Carolina.  The Veteran reported she had gone to see a private dermatologist in order to receive a prescription to treat her hidradenitis.  There is no indication that these private dermatologist treatment records have been sought out and associated with the claims file.  

Subsequently, another examination should be provided to re-assess the severity of the outstanding treatment records, as the January 2014 examination did not consider such records.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning whether she is entitled to increased ratings for migraine headaches beyond 50 percent, fibromyalgia beyond 40 percent and IBS beyond 10 percent.  

Advise the Veteran that she still needs to file a timely Substantive Appeal (VA Form 9) in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting her appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Request that the Veteran identify any and all private and VA treatment records that are not already part of the claims file.  Request authorization to obtain any identified outstanding private treatment records, including the name, address, and phone number of the private treatment provider or providers.  A negative reply is required if the records cannot be obtained.  Obtain all outstanding VA treatment records to the extent possible.  All records/responses received must be associated with the electronic claims file.

3.  After completing step #2, schedule the Veteran for a new VA skin disease examination to determine the nature and severity of her hidradenitis suppurativa, including consideration of any new treatment records.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  
A rationale should be given for all opinions and conclusions rendered.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


